FILED BY CLERK
                                                                               JUL 23 2009
                             IN THE COURT OF APPEALS                           COURT OF APPEALS
                                 STATE OF ARIZONA                                DIVISION TWO
                                   DIVISION TWO


THE STATE OF ARIZONA,                          )
                                               )           2 CA-CR 2008-0156
                                 Appellee,     )           DEPARTMENT A
                                               )
                    v.                         )           OPINION
                                               )
CALEB QUIXOTE LEWIS,                           )
                                               )
                                 Appellant.    )
                                               )


            APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                                 Cause No. CR-20032646

                               Honorable John Davis, Judge

                                        AFFIRMED


Terry Goddard, Arizona Attorney General
 By Kent E. Cattani and Kathryn A. Damstra                                          Tucson
                                                                     Attorneys for Appellee

Isabel G. Garcia, Pima County Legal Defender
 By Joy Athena                                                                       Tucson
                                                                     Attorneys for Appellant


P E L A N D E R, Judge.


¶1            After a jury trial, appellant Caleb Lewis was convicted of drive-by shooting but

acquitted of aggravated assault. He appeals from the trial court’s restitution order against
him, contending the court erred by ordering him to pay restitution to a victim after he had

been acquitted of aggravated assault against her. He also maintains for the first time on

appeal that, because evidence at trial suggested there were two shooters, either of whom

could have caused the victim’s injury, the facts underlying his drive-by shooting conviction

do not support the restitution award. Because we find the award factually and legally

supported, we affirm the restitution order.

                                        Background

¶2            We view the facts and all reasonable inferences therefrom in the light most

favorable to upholding the trial court’s restitution order. See In re Andrew A., 203 Ariz. 585,

¶ 5, 58 P.3d 527, 528 (App. 2002). After Lewis, his brother, and another man were asked

to leave a house party, they got into a sport utility vehicle (SUV). As they started to drive

away, someone at the party fired shots from the house toward the SUV. Lewis, who was

driving, and possibly his brother, who was in the backseat, returned fire by shooting toward

the house. The victim, A., was shot in the shoulder, and other bullets hit the front window

of the house. A. suffered permanent loss of movement in her shoulder and incurred

$12,448.94 in medical expenses.

¶3            Lewis was charged with aggravated assault with a deadly weapon, aggravated

assault causing serious physical injury, and drive-by shooting. The jury found him guilty of

drive-by shooting, acquitted him of aggravated assault resulting in serious physical injury,

and failed to reach a verdict on the charge of aggravated assault with a deadly weapon.

Lewis was sentenced to the presumptive term of 10.5 years’ imprisonment.


                                              2
¶4            At the restitution hearing, Lewis argued he should not have to pay restitution

to A. because the jury had acquitted him of aggravated assault resulting in serious physical

injury, he had merely “sho[t] a window at the house,” and “the jury did not believe he did the

shooting to cause the injury to [A.].” The court noted the “issue of restitution is complicated

by the facts of trial and the jury verdict” but decided to follow “the authorities cited by the

State.” Apparently based on those authorities, the court rejected Lewis’s argument and found

him liable for restitution to A., simply noting she “was injured during the event [on] the night

in question.” The court ordered Lewis to pay $12,098.94 to A.’s health insurance company

and $350 to A. for her medical expenses.1 This delayed appeal from the restitution order

followed. We have jurisdiction pursuant to article VI, § 9 of the Arizona Constitution and

A.R.S. §§ 12-120.21(A)(1), 13-4031, and 13-4033. See State v. Fancher, 169 Ariz. 266, 266

n.1, 818 P.2d 251, 251 n.1 (App. 1991); see also Ariz. R. Crim. P. 31.3(b) and 32.1(f )

(permitting trial court to grant delayed appeal).

                                          Discussion

¶5            Lewis asks us to vacate the restitution order because he “was acquitted of the

[aggravated assault] charge that involved the victim” and “his conviction for the drive-by

shooting does not make him responsible for the victim’s restitution claim under this case’s

facts.” Generally, we review a restitution order for an abuse of discretion. State v. Slover,


       1
        The procedure and timing of events below raise some questions about the superior
court’s jurisdiction to conduct a restitution hearing and enter a restitution award. Because
those jurisdictional issues are case-specific, unlikely to recur, and not worthy of publication,
we address and resolve them, sua sponte, in a separate memorandum decision. See Ariz. R.
Crim. P. 31.26; Ariz. R. Sup. Ct. 111(b), (h).

                                               3
220 Ariz. 239, ¶ 4, 204 P.3d 1088, 1091 (App. 2009); State v. Reynolds, 171 Ariz. 678, 681,

832 P.2d 695, 698 (App. 1992).2 “A trial court abuses its discretion when it misapplies the

law or predicates its decision on incorrect legal principles.” State v. Jackson, 208 Ariz. 56,

¶ 12, 90 P.3d 793, 796 (App. 2004).3 As noted above, we view the evidence bearing on a

restitution claim in the light most favorable to sustaining the court’s order. See Andrew A.,

203 Ariz. 585, ¶ 5, 58 P.3d at 528; see also State v. Wilson, 185 Ariz. 254, 260, 914 P.2d
1346, 1352 (App. 1995) (in reviewing restitution order, appellate court may not “substitute

[its] own assessment of the evidence for that of the trial court”).

¶6            “To preserve and protect victims’ rights to justice and due process,” Arizona’s

Constitution entitles crime victims “[t]o receive prompt restitution from the person or persons

convicted of the criminal conduct that caused the victim’s loss or injury.” Ariz. Const. art.

II, § 2.1(A)(8). A defendant who has been convicted of a crime shall be ordered “to make

restitution to the person who is the victim of the crime . . . in the full amount of the economic


       2
         Citing State v. Guadagni, 218 Ariz. 1, ¶ 13, 178 P.3d 473, 477 (App. 2008), Lewis
maintains we should review the trial court’s restitution order de novo. That case involved
a question of statutory interpretation, which is a question of law. Id. To the extent our
decision rests on interpretation or application of statutes, our review is de novo. But as for
the court’s apparent factual determination whether Lewis’s criminal conduct directly caused
the victim’s injuries, we review the order for an abuse of discretion. See In re Stephanie B.,
204 Ariz. 466, ¶ 8, 65 P.3d 114, 116 (App. 2003).
       3
         As noted earlier, in finding A. had been a victim and ordering restitution, the trial
court “followed” the cases the state cited below, two of which were State v. Booker, 203
Ariz. 284, 53 P.3d 635 (App. 2002), and State v. Cisneros, 190 Ariz. 315, 947 P.2d 889
(App. 1997). As Lewis correctly points out, however, on appeal “the state does not defend
the case law relied upon by the trial court, nor could it.” Neither case addressed or decided
a restitution issue, and Booker was depublished by our supreme court in 2003. Therefore,
we do not base our decision on either of those cases.

                                               4
loss as determined by the court.” A.R.S. § 13-603(C); see also A.R.S. § 13-804(A); State v.

Madrid, 207 Ariz. 296, ¶ 4, 85 P.3d 1054, 1056 (App. 2004).4

¶7            A trial court, however, “may impose restitution only on charges for which a

defendant has been found guilty, to which he has admitted, or for which he has agreed to

pay.” State v. Garcia, 176 Ariz. 231, 236, 860 P.2d 498, 503 (App. 1993). “A loss is

recoverable as restitution if it meets three requirements: (1) the loss must be economic, (2)

the loss must be one that the victim would not have incurred but for the criminal conduct, and

(3) the criminal conduct must directly cause the economic loss.” Madrid, 207 Ariz. 296, ¶ 5,
85 P.3d at 1056; see also A.R.S. § 13-804(B) (requiring consideration of “all losses caused

by the criminal offense or offenses for which the defendant has been convicted”). The state

has the burden of proving a restitution claim by a preponderance of the evidence. In re

Stephanie B., 204 Ariz. 466, ¶ 15, 65 P.3d 114, 118 (App. 2003).

¶8            Lewis does not dispute the victim’s loss was economic. Citing Garcia,

however, he maintains the trial court erred in ordering him to pay restitution when he was

acquitted of the aggravated assault of A. He contends the only charge on which he was

convicted, “drive-by shooting[,] does not require that a particular person, or any person, be

a target.” See A.R.S. § 13-1209(A) (“A person commits drive by shooting by intentionally


       4
        The constitutional definition of “[v]ictim” includes “a person against whom the
criminal offense has been committed.” Ariz. Const. art. II, § 2.1(C). In prescribing various
victims’ rights, our legislature has expressed its broad remedial intent, “emphasizing that the
constitutional rights of ‘innocent persons [who] suffer economic loss’ should be fully
protected.” Madrid, 207 Ariz. 296, ¶ 7, 85 P.3d at 1057, quoting 1991 Ariz. Sess. Laws, ch.
229, § 2 (alteration in Madrid ); see also A.R.S. § 13-4418 (“This chapter shall be liberally
construed to preserve and protect the rights to which victims are entitled.”).

                                              5
discharging a weapon from a motor vehicle at a person, another occupied motor vehicle or

an occupied structure.”). And, Lewis argues, “[n]othing in the jur[ors]’ verdict suggests that

they believed [he] fired at a person rather than the house where the party was held.”

¶9            As the state points out, however, even a “victimless” crime may support a

restitution award when the criminal conduct directly caused the economic damage. See State

v. Guilliams, 208 Ariz. 48, ¶ 14, 90 P.3d 785, 789 (App. 2004). Rather than the elements of

the crime, “the facts underlying the conviction determine whether there are victims of a

specific crime.” State v. Guadagni, 218 Ariz. 1, ¶ 15, 178 P.3d 473, 478 (App. 2008). Thus,

although Lewis was acquitted of aggravated assault, he may still be liable for restitution as

long as his criminal conduct—the drive-by shooting—directly caused A.’s injuries. See id.

¶ 18; see also State v. Wilkinson, 202 Ariz. 27, ¶ 7, 39 P.3d 1131, 1133 (2002); Madrid, 207
Ariz. 296, ¶ 5, 85 P.3d at 1056. In other words, Lewis’s acquittal of aggravated assault

against A. does not necessarily absolve him of liability for restitution to her.

¶10           In addition, as the state also notes, the jury might have acquitted Lewis of

aggravated assault based on the mens rea required for that offense or as a compromise

verdict. See A.R.S. §§ 13-1203(A), 13-1204(A)(1); see also State v. Zakhar, 105 Ariz. 31,

32-33, 459 P.2d 83, 84-85 (1969) (acquittal of assault charge may have been result of jury

compromise). In Arizona, a jury is not required to render consistent verdicts. Id.; see also

State v. Adams, 189 Ariz. 235, 238, 941 P.2d 908, 911 (App. 1997). The jury was neither

requested nor required to determine in connection with the drive-by shooting charge whether

Lewis had shot merely at the house rather than at a person. See § 13-1209(A). But, it is


                                              6
undisputed that A. was injured as a direct result of the shooting from the SUV, regardless of

whether Lewis fired the shot that hit her.5

¶11           Nonetheless, a defendant is only liable in restitution “for those damages that

flow directly from the defendant’s criminal conduct, without the intervention of additional

causative factors.” Wilkinson, 202 Ariz. 27, ¶ 7, 39 P.3d at 1133. In Arizona, the standard

for establishing causation on restitution claims is not a strict “but for” standard. See id.

Rather, it is a “‘modified but for standard,’” meaning the government must prove “‘that a

particular loss would not have occurred but for the conduct underlying the offense of

conviction, [and] that the causal nexus between the conduct and the loss is not too attenuated

(either factually or temporally).’” Guilliams, 208 Ariz. 48, ¶ 18, 90 P.3d at 790, quoting

United States v. Vaknin, 112 F.3d 579, 589-90 (1st Cir. 1997). Whether such a showing has

been made is “‘a fact-specific’” determination for the trial court. Id.




       5
         Even a driver who fires no weapon can be found guilty as an accomplice to drive-by
shooting. See State v. Baldenegro, 188 Ariz. 10, 13, 932 P.2d 275, 278 (App. 1996) (jurors
could have found defendant guilty as accomplice to drive-by shooting based on his having
driven car from which other occupant fired gun); cf. State v. Garnica, 209 Ariz. 96, ¶¶ 8, 24,
98 P.3d 207, 208-09, 212-13 (App. 2004) (finding proper factual and legal basis for
defendant’s accomplice liability despite claim that only his brother, not he, had fired bullet
that hit victim); Riley v. State, 60 P.3d 204 (Alaska Ct. App. 2002). Although the state did
not urge the theory of accomplice liability below and no accomplice instruction was given
to the jury, as discussed below, the restitution award against Lewis was supportable even if
he merely acted in concert with his brother in causing the victim’s injury. Moreover, the trial
court was not precluded from ordering him to pay restitution based on the undisputed fact
that he had driven the car involved in the drive-by shooting and on the court’s implicit
finding, clearly supported by the evidence, that Lewis had fired a gun toward people in the
house.

                                              7
¶12           Citing and attempting to distinguish Guadagni, Lewis contends the underlying

facts in this case “do not support [his] responsibility for the victim’s injuries, and in fact,

support a conclusion that an intervening event ([his brother’s] firing of a weapon) caused

[her] injuries.” According to Lewis, “[t]he restitution issue boils down to one crucial fact

that has not been disputed: there were two shooters involved in the alleged offenses.”

Therefore, Lewis argues, the state failed to “prove causation” because it “offered no evidence

as to which shooter injured the victim.” We find several flaws in this analysis and, therefore,

reject Lewis’s argument.

¶13           In challenging the state’s restitution claim below, Lewis did not make the “two

shooters” argument he now urges. Consequently, with respect to that ground, he has

forfeited review for all but fundamental, prejudicial error. See State v. Henderson, 210 Ariz.
561, ¶¶ 19-20, 115 P.3d 601, 607 (2005); State v. Moreno-Medrano, 218 Ariz. 349, ¶ 7, 185
P.3d 135, 138 (App. 2008). Lewis has not argued or established that the trial court

committed fundamental error in ordering restitution here. Absent any such argument, he

“cannot sustain his burden in a fundamental error analysis.” Moreno-Medrano, 218 Ariz.
349, ¶ 18, 185 P.3d at 140.

¶14           Even assuming Lewis’s challenge to the state’s restitution claim below

adequately preserved a causation argument based on his brother’s alleged participation in the

drive-by shooting, we find no error, fundamental or otherwise. In determining whether the

state carried its burden of establishing its restitution claim by a preponderance of the

evidence, the trial court was not constrained by Lewis’s acquittal on the aggravated assault


                                              8
charge, on which the state had the burden of proving his guilt beyond a reasonable doubt.

See Stephanie B., 204 Ariz. 466, ¶ 15, 65 P.3d at 117-18; see also § 13-804(I) (restitution

order “may be supported by . . . any evidence previously heard by the [trial] judge during the

proceedings”). Nor was a restitution award precluded by the jury’s failure to specify the

basis for its finding Lewis guilty on the drive-by shooting charge. Cf. Andrew A., 203 Ariz.
585, ¶ 7, 58 P.3d at 528 (“Juvenile can be ordered to pay restitution for losses directly caused

by his criminal conduct even where the conduct which caused such losses was not an element

for which he was adjudicated delinquent.”).

¶15           Viewed in the light most favorable to upholding the restitution award, see id.

¶ 5, the record reflects sufficient evidence to support the award here. Not only was there

evidence that Lewis possessed a gun and fired it toward people in the house, including the

victim, but, more importantly, Lewis was undisputedly in control of the instrumentality of

the drive-by shooting—the vehicle from which the shots were fired.6

¶16           Thus, based on that evidence and reasonable inferences therefrom, the trial

court could reasonably find that Lewis’s “criminal conduct . . . directly cause[d] the

[victim’s] economic loss.” Madrid, 207 Ariz. 296, ¶ 5, 85 P.3d at 1056. Similarly, the

evidence supported a finding that the victim’s damages “flow[ed] directly from Lewis’s


       6
         Lewis testified at trial he had not possessed a gun on the night in question. Because
the jurors found him guilty of drive-by shooting, however, they obviously did not believe his
testimony. See § 13-1209(A). Moreover, a witness testified she had seen Lewis with a gun
at the party that evening. And Lewis’s girlfriend at the time told police detectives Lewis had
admitted he and his brother had fired weapons toward people in the house who had shot at
them. Finally, the front seat passenger testified that, after hearing shots fired from the house,
he had seen Lewis returning fire from the SUV.

                                               9
criminal conduct, without the intervention of additional causative factors.” Wilkinson, 202
Ariz. 27, ¶ 7, 39 P.3d at 1133. Based on its independent evaluation of the evidence adduced

at trial, see § 13-804(I), and applying a preponderance-of-the-evidence standard of proof, the

trial court could find “‘the causal nexus between [Lewis’s criminal] conduct and the

[victim’s] loss [was] not too attenuated.’” Guilliams, 208 Ariz. 48, ¶ 18, 90 P.3d at 790,

quoting Vaknin, 112 F.3d at 590. We find the court’s restitution award both factually and

legally supported and not, as Lewis asserts, overly speculative.

¶17           That Lewis’s brother might also have participated in the drive-by shooting

would not alter our conclusion, even if a bullet from his gun rather than Lewis’s actually hit

and injured the victim. Under § 13-804(F), multiple defendants are jointly and severally

liable for restitution when “more than one defendant is convicted of the offense which caused

the loss.” That statute does not apply here because Lewis’s brother was not a codefendant

in this case and apparently was not charged with or convicted of any offense related to A.’s

injuries. Cf. In re Maricopa County Juv. Action No. JV-128676, 177 Ariz. 352, 355, 868
P.2d 365, 368 (App. 1994) (juvenile who unlawfully entered stolen vehicle not jointly and

severally liable for restitution when other juveniles not adjudicated delinquent).

¶18           Section 13-804(F), however, does not preclude a restitution award in situations

such as this when either or both of the two participants might have caused the victim’s

economic loss. Rather, “a defendant may be held responsible for all of the damage or loss

caused to a victim where criminal conduct was undertaken in concert with others.” State v.

Wells, 861 P.2d 828, 829 (Kan. Ct. App. 1993) (when unable to determine who inflicted


                                             10
which injuries on victim, trial court did not abuse discretion in not attempting to apportion

restitution among defendant and other assailants); see also State v. Eno, 727 A.2d 981, 985

(N.H. 1999) (“where criminal activity is undertaken in concert with others, a defendant may

be held responsible for all of the loss caused by the criminal activity”); cf. Stephanie B., 204
Ariz. 466, ¶ 17, 65 P.3d at 118 (“[A] restitution award is not barred because the juvenile has

been found not delinquent on a charged offense so long as the juvenile is found delinquent

of another criminal offense that properly supports the award.”); People v. Fichtner, 869 P.2d
539, 541, 543 (Colo. 1994) (defendant liable for restitution even though codefendant shot tire

because both participated in same criminal acts); Craft v. State, 955 So. 2d 384, 385 (Miss.

Ct. App. 2006) (joint and several liability for restitution when codefendants acted in concert).

¶19           Finally, we find analogous support in Adams for the restitution award here.

There, the defendant and some accomplices cashed forged checks at three different bank

branches. 189 Ariz. at 236, 941 P.2d at 909. Although the defendant was acquitted of two

forgery counts relating to checks cashed at two of the banks, the trial court ordered restitution

in the amount of $550, the amount lost by those two banks. Id. The defendant challenged

the restitution award “because he was acquitted of the charges relating to the bank’s

monetary loss.” Id. at 238, 941 P.2d at 911. Rejecting that claim, the court in Adams noted

that the defendant had been convicted of fraudulent schemes and artifices, that he “had

accomplices, and that the bank suffered a $550 economic loss from their scheme.” Id. at 239,

941 P.2d at 912. Similarly here, the victim’s loss “was reasonably related” to Lewis’s drive-

by shooting, regardless of whether he fired the bullet that hit the victim. Id.; see also State


                                               11
v. Dixon, 216 Ariz. 18, ¶ 11, 162 P.3d 657, 660 (App. 2007) (“We will uphold a restitution

award if it bears a reasonable relationship to the loss sustained.”).

                                         Disposition

¶20           The trial court’s restitution order is affirmed.



                                               ____________________________________
                                               JOHN PELANDER, Judge

CONCURRING:



____________________________________
JOSEPH W. HOWARD, Chief Judge



____________________________________
PHILIP G. ESPINOSA, Presiding Judge




                                              12